Citation Nr: 9904436	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1957 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the VA RO 
which denied service connection for a back condition.  The 
veteran originally requested a hearing before the RO but this 
request was subsequently withdrawn.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a back condition.  


CONCLUSION OF LAW

The veteran's claim for service connection for a back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1957 to April 1958.  His service medical records are 
unavailable, having been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  His service 
separation record (DD Form 214) shows that he was discharged 
due to a physical disability (unspecified) that existed prior 
to service.  

The veteran applied for service connection for a back 
condition in August 1996.  On his application, he indicated 
that he injured his back in 1958 when he and another 
individual fell off of a truck.  He stated that he was sent 
to sick bay continuously following the incident and was 
subsequently discharged with a physical disability.  

With his application, the veteran apparently submitted a 
release form for records of treatment by Dr. Tomci since 
1993.  In August 1996, the RO wrote the doctor and requested 
records.  The RO also wrote the veteran in August 1996, 
asking for his assistance in obtaining the medical records.  
Neither Dr. Tomci nor the veteran responded.  

The veteran failed to report for a VA compensation 
examination scheduled for September 1996.  

In June 1997, after receiving correspondence dated in 
September 1996 from the NPRC indicating that no service 
medical records were available, the RO sent the veteran a 
letter, asking him to submit alternative forms of evidence to 
support his claim.  The RO also sent him a form (NA Form 
13055) for completion to permit the service department to 
search for secondary records from service.  With a June 1997 
letter, the veteran returned the form, uncompleted, and he 
indicated that he had no pertinent evidence to submit in 
support of his claim.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  

The veteran claims service connection for a back condition 
which he contends began with an injury in service.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim, and 
the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

The Board notes that the veteran did not attend a scheduled 
VA compensation examination.  As the regulations require that 
a claimant report for scheduled VA examinations, and the 
veteran has not done so, the claim shall be rated based on 
the evidence of record.  38 C.F.R. §§ 3.326, 3.327, 3.655.  

As noted above, there are no service medical records 
available from the veteran's 1957-1958 period of active duty.  
However, even accepting the veteran's contention that he 
injured his back during active duty, there has not been a 
demonstration of continuity of symptomatology after 
discharge.  The veteran indicated that post-service medical 
records from 1993 to the present might be available for 
consideration by the RO.  However, he failed to submit these 
records and, in any event, such evidence would be from over 
30 years after service.  Service connection requires more 
than the occurrence of a disease or injury during service; 
there must also be evidence of a current related disability.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no medical evidence which shows a 
current back condition, and thus the claim is not well 
grounded.  

Even if there were a current diagnosis of a back condition, 
in order for the service connection claim to be well 
grounded, it would have to be supported by competent medical 
evidence showing causality between service and the current 
disability.  Caluza, supra; Grivois, supra; Grottveit, supra.  
In the present case, no such competent medical evidence of 
causality has been submitted.  Although the veteran contends 
that he has a back condition and such is related to service, 
as a layman he is not competent to render an opinion 
regarding diagnosis or etiology of a disability, and thus his 
statements in this regard do not serve to make the claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Absent competent medical evidence of a current back 
disability and of linkage to service, the claim for service 
connection for a back disability must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a back condition is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

